 510320 NLRB No. 35DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We note that the administrative law judge's decision in Mediplexof Milford, which the judge here cited with approval, was affirmedby the Board. See 319 NLRB 281 (1995). In that case, Member
Browning dissented from the Board's finding that the respondent's
campaign video did not violate the Act. In the absence of exceptions,
the lawfulness of the video in this case is not before the Board.2In both his recommended Order and notice, the judge inadvert-ently referred to a warning issued to Marcus Edwards on July 27,
1994. As that warning was not found to be unlawful, we shall delete
the references to it from the recommended Order and notice.Sunrise Healthcare Corporation d/b/a Mediplex ofWethersfield and New England Health CareEmployees Union, District 1199, AFL±CIO.
Cases 34±CA±6761 and 34±CA±6931December 22, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn September 29, 1995, Administrative Law JudgeWallace H. Nations issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Sun-
rise Healthcare Corporation d/b/a Mediplex of
Wethersfield, Wethersfield, Connecticut, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Respondent shall remove from its files anyrecord of the unlawful warning given Marcus Edwards
on August 1, 1994, and notify him in writing that this
has been done and that the warning will not be used
against him in any way.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten to discharge employees be-cause they engage in protected concerted activities.WEWILLNOT
restrict employees' access to our fa-cility at times when they are not on duty because they
engage in activities on behalf of District 1199.WEWILLNOT
coercively interrogate employees andthreaten them that layoffs will result from the employ-
ees' selection of the Union as their bargaining rep-
resentative.WEWILLNOT
threaten employees that they will losebenefits if the Union is selected as bargaining rep-
resentative or, alternatively, promise greater benefits if
the Union is not selected.WEWILLNOT
use security guards to harass employ-ees because they engage in protected concerted or
union activities.WEWILLNOT
threaten to stop granting personal fa-vors to employees if the Union is selected as their bar-
gaining representative.WEWILLNOT
give employees written warnings be-cause they engage in activities on behalf of the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
remove from our files any record of theunlawful warning given Marcus Edwards on August 1,
1994, and notify him in writing that this has been done
and that the warning will not be used against him in
any way.SUNRISEHEALTHCARECORPORATIOND/B/AMEDIPLEXOF
WETHERSFIELDThomas E. Quiqley, Esq., for the General Counsel.Harold R. Weinrich, Esq., and Joseph M. Martin, Esq., ofWhite Plains, New York, for the Respondent. 511MEDIPLEX OF WETHERSFIELD1All dates are in 1994 unless otherwise noted.DECISIONSTATEMENTOFTHE
CASEWALLACEH. NATIONS, Administrative Law Judge. NewEngland Health Care Employees Union, District 1199, AFL±
CIO (the Union) filed a charge with the Board in Case 34±
CA±6761 on October 7, 1994,1and filed an amended chargeon December 5. The Union thereafter filed a charge in Case
34±CA±6931 on February 14, 1995, and an amended charge
on March 21, 1995. Based on these charges, the Regional
Director for Region 34 issued complaints in both cases in
which it is alleged that Sunrise Health Care Corporation
d/b/a Mediplex of Wethersfield (Employer or Respondent)
has engaged in conduct in violation of Section 8(a)(1) and
(3) of the National Labor Relations Act (the Act). The in-
stant cases were consolidated by Order dated April 5, 1995.
The Respondent has filed timely answers to both complaints
wherein it admits the jurisdictional allegations and the allega-
tions relating to supervisory status of various of its employ-
ees. Respondent denies committing any unfair labor prac-
tices.Hearing was held in these matters in Hartford, Connecti-cut, on June 26, 27, and 28, 1995. Briefs were filed by the
parties on or about August 14, 1995. Based on the entire
record, including my observation of the demeanor of the wit-
nesses, and after consideration of the briefs, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONRespondent, a corporation with an office and place ofbusiness in Wethersfield, Connecticut, has at all material
times been engaged in the operation of a sub-acute health
care institution. It admits, and I find, that it is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and a health care institution within
the meaning of Section 2(14) of the Act.II. THEINVOLVEDLABORORGANIZATION
It is admitted and I find that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Issues Presented for DeterminationIn July, the Union began an organizing campaign at theRespondent's facility. By August 19, the Union had obtained
signed and dated authorization cards from a majority of the
unit employees. On that date, the Union demanded recogni-
tion from Respondent, which refused. The Union then filed
a representation case petition on August 19. On August 31,
the parties stipulated that the appropriate collective-bargain-
ing unit is as follows:All full-time and regular part-time service and main-tenance employees, including certified nursing assist-
ants, physical therapy aides, occupational therapy aides,
housekeeping employees, dietary employees, laundryemployees, central supply clerk, unit secretaries, admis-sions secretaries, and maintenance employees employed
by the Employer at Mediplex of Wethersfield, located
at 341 Jordan Lane, Wethersfield, Connecticut, but ex-
cluding cooks, social service designees, therapeutic
recreation directors, staffing coordinators, admission co-
ordinators, business office clerical employees, licensed
practical nurses, and guards, professional employees,
and supervisors as defined in the Act.An election was scheduled to be held among Respondent'saffected employees on October 13. Prior to this date, Re-
spondent waged a vigorous and, in some respects, unlawful
campaign to defeat the Union's efforts. The Respondent's
antiunion campaign was effective and, about a week or two
prior to the election, support for the Union apparently
dropped dramatically. The General Counsel asserts that the
campaign's effectiveness was the result of a number of unfair
labor practices committed by Respondent that left the em-
ployees believing that seeking union representation would be
a futile act. In response to the loss of support among the em-
ployees, on October 7, the Union withdrew its request to pro-
ceed and the Regional Director issued a letter on the same
date notifying the parties that the processing of the represen-
tation case petition was being held in abeyance pending in-
vestigation of the unfair labor practice charge filed in Case
34±CA±6761. The complaints that subsequently issued allege
that Respondent violated the Act by the actions set out
below:1. By then-Administrator Thomas Quinn:
(a) About July 6, threatening employees with discharge forengaging in protected concerted activities.(b) About July 27, (i) threatening employees with unspec-ified reprisals for engaging in union activities; and (ii) ver-
bally warning employees not to leave their work area unless
on a break and by telling employees they could only speak
to other employees about the Union when on a break.(c) About August 19, threatening employees with de-creased benefits because they engaged in union activities.(d) About September 25, (i) interrogating employees abouttheir union membership, activities, and sympathies; (ii)
threatening to lay off employees if the employees selected
the Union as their bargaining representative; and (iii) inform-
ing employees that it would be futile to select the Union as
their bargaining representative.(e) In about late September, (i) threatening employees withdischarge for engaging in union activities; and (ii) informing
employees that it would be futile to select the Union as their
bargaining representative.(f) About October 5, (i) threatening employees with lossof benefits for engaging in union activities; and (ii) inform-
ing employees that it would be futile to select the Union as
their bargaining representative.2. About August 3, by director of nursing and admitted su-pervisor, Arlene Powers:(a) Threatening employees with discipline because em-ployees engaged in union and other protected concerted ac-
tivities.(b) Threatening employees with stricter enforcement ofwork rules because employees engaged in union and other
protected concerted activities.3. About October 4, by Powers: 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The complaint alleges this warning was given on August 3, andtestimony relating to it would indicate it was given on August 4. The
warning itself, however, G.C. Exh. 8, is dated August 1. Though it
makes no real difference, I accept the August 1 date.3Green did not appear in this proceeding as a witness and no otherwitness testified about this alleged violation. Consequently, as no
evidence was adduced in support of the allegation, the General
Counsel has requested that this allegation be withdrawn. About Feb-
ruary 9, 1995, by current administrator and admitted supervisor,
Kevin Prisco, informing employees that it would be futile to select
the Union as their bargaining representative.4Quinn resigned his employment with Respondent on November23. Quinn, van Heiningen, and Turner did not testified in this pro-
ceeding. Therefore, I have credited Edwards' testimony about this
and other matters involving these officials of Respondent. Edwards
gave some internally conflicting testimony, however, and to the ex-
tent that it is necessary to credit some portion of his testimony over
another, I have credited that which seemed most consistent with
other uncontroverted facts or with his affidavit given to the Board
during the investigation stage of this proceeding, a time closer to the
events in question.5Respondent offered employees the option of having certain bene-fits including medical insurance and PTO or foregoing the benefits
and receiving a extra dollar an hour. Edwards had elected to receive
the higher pay instead of the benefits.(a) Promising employees increased benefits if they rejectedthe Union as their bargaining representative.(b) Informing employees that it would be futile to selectthe Union as their bargaining representative.4. In about mid-September, by admitted Supervisor Nor-man Turgeon:(a) Interrogating employees about their union membership,activities, and sympathies.(b) Threatening employees with loss of benefits if the em-ployees selected the Union as their bargaining representative.5. In about late September, by regional manager and ad-mitted supervisor, Ed LaMonde:(a) Threatening employees with discharge if the employeesselected the union as their bargaining representative.(b) Informing employees that it would be futile to selectthe Union as their bargaining representative.6. About October 3, by Respondent's security guards inthe parking lot of its facility, engaging in surveillance of its
employees' union and other protected concerted activities.7. About October 4 and 5, in a videotape shown to em-ployees at its facility:(a) Disparaging the Union.(b) Informing employees that it would be futile to selectthe Union as their bargaining representative.(c) Threatening employees with loss of jobs if they en-gaged in union and other protected concerted activities.8. About August 1,2and about January 31, 1995, issuingwritten warnings to its employee Marcus Edwards.9. About August 19, withdrawing telephone benefits fromits employee Richard Green.3The consolidated complaint seeks a cease-and-desist order,withdrawal of the warnings issued against Marcus Edwards,
restoration of the telephone privileges of Richard Green, and
a bargaining order requiring Respondent to recognize and
bargain in good faith with the Union. The Regional Director
filed a petition for temporary injunction with the U.S. Dis-
trict Court in Hartford, Connecticut, pursuant to Section 10(j)
of the Act on April 26, 1995. The Honorable U.S. District
Judge Dominic J. Squatrito, on May 23, 1995, issued an
opinion and order in which he granted the petition in all re-
spects except for the requested bargaining order. At the hear-
ing held here, Respondent, while continuing to deny the alle-
gations set forth in the complaint with respect to the alleged
commission of unfair labor practices, chose not to put on any
evidence with respect to the allegations, except for those in-
volving Kevin Prisco and Norman Turgeon. It instead relied
on testimony given during cross-examination of the General
Counsel's witnesses and legal argument. What evidence it
chose to adduce here primarily was directed to demonstrate
that a bargaining order would not be an appropriate remedy.Given this background, the alleged unfair labor practices willbe addressed chronologically hereinafter.B. Did the Respondent Violate Section 8(a)(1) byAdministrator Thomas Quinn's Threat of Discharge toEmployee Marcus Edwards on July 6?Thomas Quinn was the administrator of Respondent's fa-cility for several years until he left Respondent's employ in
November. Prior to the early summer of 1994, Mediplex of
Wethersfield was not part of Sunrise Health Care Corpora-
tion (Sun or Sunrise). Sunrise purchased the Wethersfield fa-cility together with several other such facilities in Connecti-
cut in or about June 1994. Quinn is alleged to have violated
the Act on two occasions in July, both incidents involving
an employee named Marcus Edwards. Edwards has been em-
ployed at the Wethersfield facility as a CNA (certified nurs-
ing assistant) for 3 years. His rate of pay has been $10.16
an hour at all times material to this proceeding. In addition
to his full-time employment with Respondent, he also works
part time at another, unionized, Sunrise health care institution
where he earns $11.26 an hour.Shortly after Mediplex of Wethersfield was purchased bySunrise, in the first week of July, Respondent's CEO Andrew
Turner met with the employees at Wethersfield and, accord-
ing to Edwards, promised that he would raise the pay of
CNA's. This meeting took place before the union organizing
campaign got underway and before Respondent had knowl-
edge of any such organizing. Another official with Sunrise,
Priscilla van Heiningen, gave the employees some docu-
ments, and Edwards read one to indicate that employees
working more than 24 hours a week would receive paid time
off, or PTO. On cross-examination he was shown his affida-
vit that indicated that the official had indicated that if an em-
ployee worked 24 hours or more, they would be eligible for
PTO. This appears to be the fact of the matter. Edwards tes-
tified that he asked van Heiningen if CNA's working the re-
quired number of hours would now receive PTO and he was
given an affirmative answer.The following day, Edwards spoke with Respondent'sthen-administrator, Quinn, about the matter.4Edwards askedwhy the employees had not received PTO in the past and,
thus, did not the Company owe some money to the employ-
ees who did not receive PTO. Quinn explained that Edwards
had elected to receive a $1-an-hour pay increase in lieu of
PTO.5Edwards, however, had gotten the impression from theprevious day's meeting that he was entitled to PTO notwith-
standing his election. He told Quinn that he believed that an-
other CNA was receiving both the extra dollar an hour and 513MEDIPLEX OF WETHERSFIELD6Verda James is also known as Verda Jones.7If indeed Quinn gave Edwards a warning within the disciplinaryscheme of Respondent, no written record of it was introduced into
evidence.PTO. Quinn said he would look into this situation and theconversation ended. Edwards' testimony about the matter of
the PTO is often confusing. At some point he testified that
in this conversation, Quinn agreed that he would be receiving
PTO in the future. His affidavit makes no mention of this,
however, though it covers the conversation in detail. I there-
fore do not credit this last assertion by Edwards.Edwards then decided to tell his coworkers his opinionthat Respondent had a new PTO policy that Sunrise was
going to put into effect. He also told these employees thatSunrise had cheated them and owed them money because
they should be getting PTO as well as the extra dollar. This
``news'' excited the workers and they began calling Quinn
about the matter. On July 6, Quinn went to Edwards at his
work area and after finding a private place to speak, told Ed-
wards, ``You are pissing me off. Who gives you the author-
ity to make rules around here?'' Edwards replied, ``Mr.
Quinn, I'm just a worker here ... you're the boss, you're

the one that makes the rules.'' Quinn then said, ``Marcus, it
has not been one or two, but it's been several people coming
to me, telling me what you said about the PTO.'' Edwards
said, ``Mr. Quinn, it is my right to tell the people about the
PTO.'' Then he told Quinn that he felt the employees had
been cheated in the past. Quinn exclaimed, ``Marcus I like
you as a person and I like you as an aide, but you're pissing
me off and if anyone ever comes to me again, and tells me
about what you said about the PTO, I have no other choice
but to let you go.'' Quinn ended the conversation and left.Although I believe Edwards to be in error regarding hisunderstanding of what van Heiningen told the employees in
the July meeting, I also believe that he believed he was cor-
rect. I find that Edwards' speaking to his coworkers in July
about the matter of the PTO is protected. Even though Ed-
wards' comments to his coworkers were defamatory toward
Respondent, a defamatory statement will not lose the protec-
tion of the Act unless it is ``so offensive, defamatory or op-
probrious'' to remove it from the protection of the Act and
is made ``with knowledge of its falsity, or with reckless dis-
regard of whether it was true or false.'' Edwards' statements
do not fall into this category and, thus, Respondent's threat
to discharge him if he continued to make them violates Sec-
tion 8(a)(1) of the Act. KBO, Inc., 315 NLRB 570 (1995),and cases there cited.C. Did Respondent Violate the Act by ThreateningEdwards on July 27?Edwards was a leader in the Union's organizing effort thatbegan at about the time of the unlawful warning given to
him as discussed above. The campaign began when one of
Respondent's employees called the Union asking for rep-
resentation. A few days later, Edwards and a few other em-
ployees met with Union Organizer Cathy Panasuk. On July
20, the Union conducted three large meetings with employ-
ees of Respondent at the union hall, telling them about the
Union and soliciting the signing of authorization cards. Ed-
wards attended one of these meetings with 20 or 25 other
employees. He observed other employees signing cards, in-
cluding Madeline Harold, Lester Jones, and Kevin Thomas.
An informal employee organizing committee of 10 to 15 em-
ployees was established. Edwards was on the committee as
were his coworkers Madeline Harold, Barbara Brown, Do-mingo Rodriguez, Verda James,6Sandy Simpson, DonnaRussell, and Richard Green. The committee met regularly in
weekly meetings at the union hall in Hartford. Respondent
learned of the campaign early on and began a campaign
against the organizing effort on July 18 by distributing to
employees a memo concerning ``Union Coercion,'' in which
Quinn promised to take ``legal action'' to protect any em-
ployee who had been ``coerced and threatened by union or-
ganizers who have tried to get them to sign union cards.''On July 28, Edwards clocked in for work and spoke to an-other employee in the clock room about the Union. Super-
visor Jackie Bernowski was present and broke up the con-versation by asking Edwards if he had clocked in. He said
he had and she told him to get out, pointing in the direction
of his work area. Edwards left and went to work. About 15
minutes later, he was approached by Quinn who told him
that he was threatening and harassing other employees. Ed-
wards asked him to name anyone he was harassing, and
Quinn said it did not matter, one employee was enough. Ed-
wards denied harassing or threatening anyone about the
Union. Quinn replied that he was giving Edwards a warn-
ing.7Edwards was aware of the Company's no-solicitationrule that prohibits solicitation by employees while working.
Edwards contends that the Employer allows employees to
talk about other subjects, such a sports, while working. Ed-
wards did not offer evidence, however, that employees were
allowed to solicit for any reason on worktime. Quinn told
him to limit solicitation to break periods.Quinn then told Edwards that he did not want him to cometo the facility unless he was working or visiting a patient.
Edwards said that this was depriving him of his right to enter
the facility. Quinn restated his position. Edwards asked him
what if he came to the facility to pick someone up and he
wanted to come in. Quinn said he was to stay outside. Quinn
then told him he could not leave his wing unless he was on
break, and that if Edwards wanted to talk about the union
to a coworker, to make sure such conversations take place
on breaks.Edwards testified that he had visited the facility about 10times in the past on a day off to talk with coworkers. He
had been observed doing this by Quinn and prior to the
union campaign had never been told he could not come in
to the facility on a day off.I do not find that Quinn placed an unlawful limitation onEdwards' right to communicate with other employees or so-
licit their support for the Union by limiting such solicitation
to nonworking time. Edwards admitted that the Respondent
had in place such a rule and he had knowledge of it. Ed-
wards' other testimony reflects that he regularly solicited on
breaktime without any problem.The record is also replete with evidence that Respondenthad in place and enforced its rule that employees do not
leave their work areas except for breaks and then with per-
mission of a nurse or other supervisor. Therefore, I do not
find that Quinn violated the Act by reminding Edwards of
this rule. 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8As noted earlier, the warning given Edwards is dated August 1.Thus, as he later testified the warning was given to him the next
day, the day in question was either the last day of July or the first
day of August.9Powers did not testify and I accept Edwards' version of the in-volved incident.I do find that Respondent violated the Act by restrictingEdwards access to the facility when he was not on duty. Al-
though Respondent on brief cites a provision of the Respond-
ent's rules that purport to restrict access by off-duty employ-
ees, such rule was not introduced in evidence in this case.
Moreover, no one challenged Edwards' testimony that he had
not been denied access before the union campaign began and
such a limitation was first made known after the campaign
started. Based on Edwards' testimony, I find that Respondent
effectively instituted a limitation on access to the facility in
response to the union campaign in order to inhibit it and thus
violated the Act.D. Did Arlene Powers on August 1 Unlawfully ThreatenEdwards with Discipline and Stricter Enforcement ofRules Because He Engaged in Protected Activity?Edwards was disciplined in August by Director of NursingArlene Powers for failing to follow Respondent's procedures
for taking breaks. Edwards described the Respondent's break
policy to be that employees had one 15-minute break and a
30-minute meal break each 8-hour shift. On August 3,8Ed-wards took his 15-minute break and went to a snack machine
away from his unit to get something to eat. He informed an-
other CNA that he was leaving the unit and that CNA cov-
ered for him while he was gone. It was Edwards' testimony
that he had to notify someone whenever he left the work
unit, and that person could be another CNA, or a charge
nurse. He testified that he had followed this practice in the
past. On the occasion in question, Edwards encountered Di-
rector of Nursing Arlene Powers9on the way to the snackmachine. It was an unusual time for Edwards to be taking
a break and Powers asked him where he was going. He said
he was getting a snack as he was hungry. Powers asked if
he was on break and he said he was. Powers then asked him
if he had notified anyone that he was leaving his wing. He
told her he had. Powers then went to Edwards' wing and he
encountered her again on his way back. Powers told him he
had failed to notify the charge nurse of his departure. He
said he had notified a fellow CNA. Powers said that com-
pany policy requires that a charge nurse be notified and that
she was going to write him up for violating the policy.The next day, Powers called Edwards in to sign a warningand he argued with her that she did not treat other employees
the same, pointing out that Powers had seen another em-
ployee off the employee's wing and did not investigate to see
if that employee had notified a charge nurse. Powers dis-
agreed, saying she had asked if the employee had notified a
nurse, and named an employee. Edwards countered by saying
he had spoken with the employee and had been told that all
Powers said to her was ``good afternoon.'' Edwards then
asked Powers if he was being disciplined because of the
Union and Powers said no. Prior to this incident, Edwards
had not been given a formal written or verbal warning.In response to the General Counsel's question, ``Do yourecall if anyone at the facility ever said anything to youabout having to enforce the rules more strictly?'' Edwardsresponded, ``Yes. That was Mrs. Powers.'' Powers made this
statement during the meeting where Edwards was given his
warning.Respondent has a written policy dating back several yearsthat requires CNA's taking breaks to ``report off to nurse''
before going on break. Other than Edwards, other employees
offering testimony in this case noted that Respondent had al-
ways required that before an employee took a break, he or
she must tell his or her supervisor or a nurse. Subsequent to
the union campaign, in January 1995 according to one wit-
ness, the Respondent added a requirement that employees
sign an in-and-out sheet when taking breaks. This require-
ment, however, was not in place in August. Another witness
testified that Respondent had not enforced this rule prior to
the union campaign.On the other hand, Respondent introduced a written warn-ing given to a CNA in February 1994 because the ``CNA
failed to report off to charge nurse regarding break time.''
Another warning was given to an employee for leaving her
wing without permission for about 40 to 50 minutes. Thus,
I find that Respondent did have in place before the campaign
a rule requiring that employees report to a nurse before going
on break, and had enforced that rule prior to the campaign.
I still find that Respondent's warning, however, given to Ed-
wards for violating this rule is an unfair labor practice. Re-
spondent's animus toward the Union is well documented in
this record. Reference to General Counsel's Exhibit 5 alone
will demonstrate the extreme level of opposition leveled at
the union campaign by the Respondent. As noted, Edwards
was one of the leaders of the campaign and had been tar-
geted by Quinn for an unlawful warning earlier. Edwards'
uncontradicted testimony reflects that on the same day that
Powers investigated the circumstances of his break, she ei-
ther accepted another employee's assertion that she had per-mission to be on break, or simply did not see fit to inves-
tigate whether the employee had properly reported off to a
nurse or not. Powers also told Edwards that Respondent
would be enforcing its rules more strictly. Based on the evi-
dence of record, I can only find that Powers investigated
whether Edwards had followed Respondent's rule regarding
breaks because of his union activities. Had Powers testified
about the incident and offered an explanation for treating Ed-
wards differently from other employees, or had given a cred-
ible explanation of why she chose to investigate the cir-
cumstances of Edwards' break, I may have made another
finding. In the circumstances, however, I find that the Gen-
eral Counsel had made a prima facie case of discriminatory
treatment because Edwards engaged in activities on behalf of
the Union that was unrebutted by Respondent. Accordingly,
I find that it violated the Act by issuing a written warning
to Edwards on August 4.E. Did Respondent Violate the Act by Quinn's Threatof Layoff Made to Edwards in September?On September 25, Edwards met with Quinn in Quinn's of-fice. Edwards wanted to complain about a nurse who alleg-
edly was harassing him, in his mind because of his union ac-
tivities. After voicing his complaint, according to Edwards,
Quinn asked him why he wanted the Union. He told Quinn
that there would be higher pay, paid vacations, and a pension
plan. Edwards then asked Quinn what happened to the PTO 515MEDIPLEX OF WETHERSFIELD10Although I credit Edwards' testimony set out above in the ab-sence of any denial by Quinn, there are questions about his credibil-
ity raised by what I perceive to be inconsistencies in his own testi-
mony. For example, Edwards attended an employee meeting at some
point in July when Quinn spoke. Edwards testified that during the
meeting, Quinn would occasionally point at him and direct com-
ments at him. Edwards could not remember the contents of these
comments. At the close of the meeting, Quinn walked up to him and
said in the presence of the other employees, ``Thank you for making
my life a living hell.'' If in fact this testimony is true, Quinn clearly
did not consider Edwards his ally and friend, and thus I seriously
wonder why Quinn would have the almost heart to heart talk on
September 25 as described by Edwards.11I can find no evidence to support the complaint allegation thatabout August 19, Respondent threatened employees with decreased
benefits because they engaged in union activities.12On cross-examination, Rodriguez testified that Turgeon neverpromised him anything. Regardless of what Rodriguez regards as a
promise, I find that Turgeon's statement to Rodriguez as a matter
of law amounts to a promise that a benefit would flow from not se-
lecting the Union or, alternatively, a threat that decreased benefits
would result from selection of the Union.that was supposed to accrue when Sunrise assumed owner-ship of the Wethersfield facility. Quinn told him he did not
have PTO. Edwards again told Quinn what van Heiningen
had told him in the July meeting and complained that the
Company's policy vis-a-vis PTO is only verbal and not in
writing. He then asked Quinn why he was against the Union
and Quinn told him that if the Union came in, the employees
would relax and there would be a potential for violence.Quinn then told Edwards of the personal things he haddone for employees in the past, such as giving money to em-
ployees, helping them buy a house, noting that it would not
be right for these employees to bring in a union. Edwards
asked him if he would give him money and Quinn said no,
he could not do that. Quinn then told Edwards that the Union
would create a hostile environment and that he was hiring se-
curity guards to protect his people. Edwards assured him
there was not going to be any violence.Edwards also remembers Quinn saying that he felt that theUnion had the majority of the votes, but that he would do
anything and everything to keep the Union out. After a fair
amount of prompting by the General Counsel, Edwards re-
membered Quinn saying that if the Union came in, he would
have to pay employees more money, and that if that oc-
curred, that he would have to lay off some people.10As stat-ed by Edwards, Quinn was flatly asserting that layoffs would
be the consequence of unionization, and no objective facts to
support this conclusion were given by Quinn.Crediting Edwards' testimony I find that Respondent vio-lated Section 8(a)(1) of the Act by the assertion that selecting
the Union would lead to layoffs, and by the interrogation
itself as it was coercive, containing a threat of layoff and
Quinn's statement that he would do anything and everything
to keep the Union out. Jenmar Corp. of Utah, 301 NLRB623 (1991); Texas Super Foods, 303 NLRB 209 (1991).There is no showing that a threat that layoffs would follow
unionization was made by Quinn or any other official of Re-
spondent to any employee other than Edwards. I cannot find
anything in this conversation that would support the com-
plaint allegation that Quinn informed employees that it
would be futile to select the Union as their bargaining rep-
resentative.11F. Did Respondent Violate the Act by SupervisorNorman Turgeon's Threats of Reduced Benefits Madeto an Employee in September?Domingo Rodriguez is employed by Respondent as a die-tary aide and at all material times was supervised by Food
Service Director Norman Turgeon. Rodriguez was a member
of the employee organizing committee and a known leader
of the effort. He had a conversation about the Union with
Turgeon at some point in September. He was working when
Turgeon approached him in the company of two cooks who
were not eligible to vote in the upcoming election. The three
men started criticizing the Union, telling him to do his home-
work and visit unionized facilities to see if the employees
there were happy. According to Rodriguez, Turgeon told him
that with the Union, he would get a 3-percent raise, but
would get a 5-percent raise without the Union.12Turgeonalso advised him to wait a year and see what happened at
another Sunrise facility where it was negotiating with the
Union.Turgeon testified that he was aware that Rodriguez wassupporting the Union because he had seen him wearing a
union button. He admitted telling Rodriguez that Sunrise was
the new owner of the facility and was giving up to 5 percent
in raises, so with an excellent performance evaluation an em-
ployee could receive a 5-percent increase. He denied telling
Rodriguez that a 5-percent raise is guaranteed by Sunrise, or
that if the Union gets in he would not get a 5-percent in-
crease. According to Turgeon, he told Rodriguez that it was
his understanding that the last two contracts the Union had
negotiated were for 3 percent a year for 2 years for those
employees. He denied saying that if the Union gets in
Rodriguez would only get 3 percent. He told Rodriguez that
before he made his final decision, he might consider going
to some union homes, look around, and see if the people
were really happy. He denies threatening Rodriguez or mak-
ing him any promises.Based on my observation of the two witnesses, I creditRodriguez' version of the involved conversation. Rodriguez
appeared totally credible whereas Turgeon's testimony on di-
rect was too pat and his answers to the General Counsel on
cross-examination evasive. Thus, crediting Rodriguez' testi-
mony, I find that Turgeon did impliedly promise that if the
Union was not selected as the employees' bargaining rep-
resentative, then they would receive a 5-percent increase in
wages, but could only get 3 percent in the event the Union
did represent the employees. I believe that such a statement
leaves the clear impression that employees can only expect
reduced benefits if the Union is elected. I find this to be in
violation of Section 8(a)(1) of the Act. 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The complaint alleges an independent allegation of a threat todischarge employees as well as an allegation that employees were
informed that it would be futile to select the Union as bargaining
representative. No official of Respondent is named with respect to
this allegation and I can find no evidence to support the allegation.14James first testified that LaMonde said that employees could goon strike, then changed it to say that he said that employees would
go on strike.G. Did Respondent Violate the Act by Using SecurityGuards To Surveil Employees' Union and ProtectedConcerted Activities?In late September, Respondent hired security guards whoworked at the driving entrances and exits of the facility. San-
dra Simpson, who is employed by Respondent as a CNA,
testified that security guards were hired by Respondent be-
cause a union representative allegedly tried to run over a
CNA named Herb Grant, who was antiunion. She testified
that when the Union tried to leaflet employees entering or
exiting the facility in their cars, the guards would try to in-
timidate the employees by staring at them and looking at
their license plates. The guards stayed until the Union can-
celed the election. On the other hand, she testified on cross-
examination that the guards did not say anything to her or
tell her to move on, and that she took leaflets from the union
representatives in the presence of the guards. She also was
a known union supporter as she wore a union button during
the campaign.In a similar vein, Marcus Edwards complained that whenhe left the facility one night after work, the guards shined
a bright flashlight in his face before he could exit the facility
in his car. At this time, there were union organizers at the
exit trying to pass out literature to departing employees and
the security guards told him to get on.During the period of September through November 1994,Jhomphee Ventura worked as an organizer for the Union and
assisted in the campaign to organize Respondent's employ-
ees. On October 3, during the night, Ventura went to the fa-
cility to leaflet employees at the shift change. He arrived at
about 10:30 p.m., parked his car nearby, and walked to the
driveway to the facility where employees coming to work
would be entering with their cars. He intended to talk with
employees entering and give them some union literature. On
this evening, for the first time, he encountered a security
guard while walking toward the drive on a public sidewalk.
When Ventura reached the driveway, the guard approached
to within 10 to 15 feet of him. Employees entering the facil-
ity, who had in the past stopped and spoken with Ventura,
on this night slowed, looked at the guard, and kept going.
Ventura spoke to the guard, telling him he was intimidating
the employees and should leave. The guard responded that
he was stationed there to prevent Ventura from stopping traf-
fic.Thereafter, a car driven by employee Deborah Gonzalesdid stop, and she asked Ventura how he was doing. There
were no other cars in the vicinity. The guard said to her,
``Come on, move it. Don't block traffic.'' Ventura told her
not to worry about the guard, testifying that Gonzales was
very scared. Ventura testified that when a car would pull up,
the guard would point his flashlight at the cars and the driv-
ers' faces. Ventura told the guard he should not point the
light at the employees' faces and that he should leave.Shortly after this incident, another employee, JohnnieDowdell, stopped to speak with Ventura. She was being driv-
en to work by her husband. Ventura wanted to ask if she hadseen a video shown by Respondent to employees. At this
point the guard approached the car and said, ``Move, you're
blocking traffic.'' Ventura testified that in fact, there was no
other car in the vicinity. Ventura told the Dowdells not to
worry about the guard. The guard was waving his flashlight
in the Dowdell's faces and telling them to move. Venturatestified that they were frightened. The guard then moved tothe rear of the car to write down its license plate number.
After this incident, Ventura was very upset and demanded to
know the guard's name, telling the guard that what he was
doing was illegal. The guard responded, ``I don't know about
that. I'm doing what I was told to do.'' Ventura testified that
the guard shined his flashlight only at cars that stopped. No
other employees stopped to talk with Ventura that night,
though normally 6 to 12 employees did stop.Based on the record evidence, Respondent had a legitimatereason for hiring the guards. No one disputed Simpson's tes-
timony that it was in response to an incident in which an em-
ployee was nearly injured by a car. I do not find that their
mere presence at the entrances and exits, and their efforts to
keep traffic moving would be violative of the Act. The testi-
mony of Ventura establishes, however, that at least on one
occasion, one of the guards attempted to interfere with the
Union's right to communicate with employees and to intimi-
date the employees, causing them not to communicate with
the Union. Ventura's undenied testimony establishes that the
cars driven by Gonzales and the Dowdells were not impeding
traffic and that the admitted purpose of the guard was to pre-
vent them from speaking with Ventura. The guard's actions
on this occasion goes beyond any legitimate purpose he may
have served and violates the Act as it tends to interfere with,
restrain, and coerce employees in the exercise of their Sec-
tion 7 rights. Aero Industries, 314 NLRB 741, 751 (1994).H. Did Respondent, Through Quinn and RespondentRegional Manager Ed LaMonde, in a Meeting withEmployees in Late September Threaten Employees withDischarge and Inform Them It Would Be Futile toSelect the Union as Bargaining Representative?13Among a series of meetings held by Respondent with em-ployees to spread its message, Quinn and Regional Manager
Ed LaMonde held one with dietary department employees in
late September. Testimony about this meeting was given by
Verda James, who is employed by Respondent as a dietary
aide and was an active supporter of the union campaign. Ac-
cording to James, Quinn presided over the meeting and
began by talking about medical insurance, saying that the
Union's plan was no good, and that the Union owed a lot
of money for bills. After Quinn spoke, LaMonde spoke and
said that if the Union won the election it did not mean the
Respondent would agree to whatever the Union wanted. He
added that there would not be a contract for years, saying
that the parties would bicker and that the employees could
or would go on strike if Respondent did not agree to the
Union's demands.14He noted that if the strike went on fora long time, the employees could lose their jobs to replace-
ments and could only get their jobs back when there were
openings. He warned that when on strike the employees
would not make any money. 517MEDIPLEX OF WETHERSFIELD15James attended another such meeting on October 6. At thismeeting, Quinn stated that the Union did not pay its members' medi-
cal bills under its insurance plan. He showed the employees a stack
of documents purporting to be unpaid bills of employees at another
Sun facility in which the employees were represented by the Union.
He noted that some employees' salaries had been garnished because
the Union had not paid the bills. What Quinn said at this meeting
is not alleged to violate the Act.On cross-examination, James' testimony changed some-what. She testified that Quinn said that he knew people who
worked at facilities in which the employees have District
1199 as their Union and those employees do not get any ben-
efits that are better than Wethersfield employees currently re-
ceive. She recalled that Quinn said that the Union could not
guarantee the employees anything. With respect to
LaMonde's statements, she testified that he said that even if
the Union won the election, the Union could not guarantee
that it would get a contract. LaMonde said that if the em-
ployees go on strike, they could be replaced and the employ-
ees would get zero for their paychecks. He also said that if
Respondent replaced striking employees, the replacements
would not leave immediately and the employees could not
get their jobs back until there was a formal opening. She ad-
mitted on cross-examination that he did not say that the em-
ployees could lose their jobs. He did say that negotiations
could go on for some time, for a number of years.15Dietary department employee Domingo Rodriguez at-tended the same meeting described by James, above, and
gave testimony about what he remembered being said. Ac-
cording to Rodriguez, Quinn told the employees that Re-
spondent did not ``have to comply withÐwith any negotia-
tions they put on the table.'' He modified this to say,
``Mediplex didn't have to agree with any terms that the
Union [proposed].'' Quinn added, ``that if that didn't happen,
we would have to go on strike, and we wouldn't be able to
collect any welfare, food stamps or unemployment.'' ``And
that we wouldn't be able to get our jobs back, if we went
on strike.'' According to Rodriguez, LaMonde said the same
things.On cross-examination, Rodriguez testified that Quinn saidthat even if the Union got in, and had all these demands on
the table, Mediplex did not have to agree to anything, to any
union proposals. He also admitted that neither Quinn nor
LaMonde said the Respondent would refuse to negotiate.
Rodriguez on cross-examination also stated that Quinn said
that there could be a strike if the parties did not reach agree-
ment. Quinn added that Respondent could permanently re-
place employees if there was a strike. Rodriguez testified
neither LaMonde nor Quinn said that if employees went on
strike they would be fired. Rodriguez took the statementsmade about replacements to mean that if he went on strike
and was replaced, he would not get his job back. He admit-
ted, however, that Quinn said that if employees were re-
placed and wanted their jobs back, they would be placed on
a list. Quinn also said that the Union's insurance was not as
good as that offered by Respondent, pointing out that under
the union plan, there was only one HMO choice, whereas the
Company had more choices.I can find no violation of the Act in the statements attrib-uted to Quinn and LaMonde, as modified in the witnesses'
cross-examination. As modified the Respondent did not
threaten not to negotiate in good faith or predict that therewould not be an agreement reached. It did note that negotia-tions could take a long time, that the Union could not guar-
antee anything, that the employees could go on strike and be
replaced, and not be hired back until a job opening occurred.
I find nothing unlawful in such statements nor do I find un-
lawful Respondent's characterization of the Union's health
plan as inferior to the one it offers. Eagle Comtronics, Inc.,263 NLRB 515 (1982). I will dismiss the complaint allega-
tion regarding this meeting.I. Did Quinn and Powers Violate the Act by StatementsMade to Employees in Meetings Held October 4 and 5?In the first week of October, Quinn and Powers held meet-ings with some of the unit employees wherein the two offi-
cials spoke with the employees and then showed an antiunion
video called ``The Choice is Yours.'' Both the statements
made by the management officials and the video itself are al-
leged to be in violation of the Act. One of these meetings
was described by Donna Russell, who is employed by Re-
spondent as a CNA and has been so employed for 2 years.
Quinn spoke at the meeting about the insurance plans offered
by Respondent and the Union, telling the employees the
Union was in debt and that Respondent's insurance was
good. She contends that Quinn said that Respondent is not
going to guarantee that there will be negotiations and that if
the Union comes in, Respondent will not bargain with the
Union. On the subject of negotiations, she testified on cross-
examination that Quinn said, ``If a union comes in, there's
no guarantee that we're going to get a contract.'' The wit-
ness had a great deal of difficulty remembering exactly what
Quinn or Powers said. She did recall Quinn saying that if the
Union came in, there was going to be no real negotiations
because there was no guarantee that the employees were
going to get what they asked for, and there was no guarantee
that they would ever get a contract, and that it would take
up to 1 year. She recalled him saying that the Union lied be-cause it couldn't guarantee employees anything, and all it
could guarantee employees was that they would pay union
dues.She also remembered Quinn saying that if the employeesgo on strike, ``there's no guarantee that if we get fired, we
going to get our job back. And if we get our job, we have
to wait in line until there's an opening. He say we have a
contract to prove that we can't getÐwe don't have to get our
job back. We get fired for that.'' On cross-examination, Rus-
sell testified that Quinn said, ``If you go on the picket line,
that there's no guarantee we could get our job back if we
get fired. If we lose our job. And even if we can, we have
to wait in line until there's an opening.'' He did not use the
words fire or fired. Her affidavit states that Quinn said, ``that
if we go on strike, he can replace us all. And there is no
guarantee that he would hire us back because they have a
law here that states that they don't have to hire you back if
someone has taken your job.'' That once we go on the picket
line, he can replace us permanently if he finds someone else.
And if we want to come back, we have to wait for an open-
ing.'' In testimony Russell gave in the Federal court injunc-
tion proceeding, she agree with the statement, ``During the
course of that meeting, Mr. Quinn didn't tell you that you
were going to be fired because of your union activity.''Additionally, she testified that Quinn said that he hadgiven a newly hired employee bereavement pay as a personal 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16On brief the General Counsel appears to drop the assertion thatthe video threatened employees with loss of jobs, asserting instead
that it threatens loss of benefits. I cannot find that the video threat-
ens employees with loss of their jobs in any respect.favor. She remembers either Quinn or Arlene Powers sayingthat if the Union were in place, such favors would not hap-
pen.Arlene Powers spoke at this meeting and according toRussell, said the employees were a family and should stick
together, that a third party was not necessary. Russell's affi-
davit states, ``Quinn also told us it is not nice to have a third
party involved because it will complicate things, and we
won't be able to come into his office and talk to him one-
on-one any more, because we will have to bring in the third
party, and then he gave an example.'' The example was the
girl given bereavement pay. With respect to the example,
Quinn commented that if the Union were here, he could not
do that, and could not do any special favors, pointing out
that if a contract was negotiated, the Company would have
to follow the contract.According to Russell, Powers said that at the other Sunrisefacilities in which the Union was voted in, the employees al-
ready had their raises before the election. She urged the em-
ployees to give Sunrise a chance, that the employees would
eventually get up to the pay standard of the other facilities.
Russell remembers Powers saying that if a union comes in,
there is no guarantee that employees will get a raise. In the
Federal court proceeding, she testified that Powers said,
``That if you gave Sun a chance, that you would then have
a better chance of getting your wages up that high without
a union,'' noting that Powers did not promise that they
would go up that high. According to Russell, Powers said
that Sunrise's CEO was not going to negotiate a contract.Sandra Simpson attended the meeting in question. She tes-tified that the Employer showed a video to the employees at
the meeting, which Simpson said was about strikes and
antiunion. According to Simpson, Quinn said that negotia-
tions with the Union could take from 1 to 3 years, and the
Company did not have to agree to anything in negotiations.
He told them if the employees went on strike, they could not
collect welfare or unemployment, could be permanently re-
placed, and would be rehired based on seniority. He told
them with a third party, there could be no favors, that with
a union employees could not come directly to him, and that
it would no longer be like a family at the facility. He said
that employees would have to meet with him with a union
delegate present. This third party testimony does not appear
in the witnesses' affidavit. Powers told the employees to
vote, because for each ``no'' vote, the Union will get two
``yes'' votes. She asked the employees to give Sunrise a
chance for a year and, if there is no change, to vote the
Union in then.On cross-examination, Simpson agreed that Quinn saidthat if employees strike, then he could replace them and that
if employees were replaced, they would not be called back
until an opening occurred and then they would be recalled
based on seniority. He also said the Company would not pay
the salaries of striking employees.Simpson seemed to have the clearest recollection of whatQuinn and Powers said at the meeting. Russell admitted hav-
ing difficulty remember exactly what was said and as can be
seen from the recitation given above, her testimony shifts
considerably, though not for any intentional reason. Carefully
considering the testimony of both witnesses, I cannot find as
asserted by the General Counsel that the statements of Pow-
ers and Quinn unlawfully disparaged the Union, sent a mes-sage that it would be futile to select the Union, or threatenedthat employees could lose their jobs and benefits because
their union activity would inevitably lead to a strike and per-
manent replacement. I find that the Respondent did commu-
nicate that the Union cannot guarantee anything, that the Em-
ployer does not have to agree to any particular proposal, that
if it does not meet the Union's demands, the Union may
strike and the employees may be permanently replaced and
would be hired back on the basis of seniority. Simpson's tes-
timony clearly supports this condensation of what was said
and, as noted, Russell's memory was admittedly faulty.I do note two areas that need further attention. The firstis Russell's unsupported assertion that Powers said that Re-
spondent's CEO would not negotiate with the Union and her
similar assertion that Powers said Respondent would not ne-
gotiate with the Union. I do not credit these assertions for
three reasons. First, they are totally contrary to the statement
that begins the involved video, which states, ``Sun would
bargain in good faith with District 1199 if it won a validly
certified election but as this videotape demonstrates unioniza-
tion does not necessarily result in a positive outcome.'' Sec-
ond, they are not supported by anything in Simpson's testi-
mony and, third, Respondent has engaged in negotiations
with the Union at other locations.The next matter is that of the alleged loss of benefits sug-gested by Quinn's statement that he would no longer be able
to grant favors if a union were in place as he had in the past.
I cannot find anything unlawful about telling the employees
that a third party would be involved in any future dealings
between management and employees, but having the third
party involved and having a contract in place, would not nec-
essarily preclude Quinn from doing a favor for an employee.
The Union might have to agree, but Quinn cannot assert that
would be impossible. Thus, I do find that Quinn impliedly
threatened employees with the loss of an existing benefit, al-
beit a rather nebulous one, and will find that this statement
violates the Act.J. Did the Video Violate the Act?The complaint alleges that the involved video violatedSection 8(a)(1) of the Act in that it (a) disparaged the Union;
(b) informed employees that it would be futile for them to
select the Union as their collective-bargaining representative;
and (c) threatened employees with loss of jobs if they engage
in protected concerted activity.16As noted above, the video was shown to employees abouta week before the scheduled election. The videotape begins
with a written statement on the screen, which reads:We do not mean to imply that unionizing is futilenor suggest that unsuccessful negotiations, loss of bene-
fits, strikes, violence, property damage, physical harm,
loss of employment, facility closings, or other negative
outcomes are the inevitable or the natural result of
unionization.Sun would bargain in good faith with District 1199if it won a validly certified election but as this video- 519MEDIPLEX OF WETHERSFIELDtape demonstrates unionization does not necessarily re-sult in a positive outcome.Then a pleasant sounding female narrator gives notice ofthe upcoming NLRB vote in an explanation that she summa-
rizes as an opportunity for the employees to vote for the
Union or to vote to give Sun a chance to prove that the em-
ployees do not need a union.Next, John Kolenda, Sunrise's vice president, describes theSun Group of companies, noting that Sun began in 1987 with
seven facilities, of which four were in Connecticut. He points
out that the Company has grown to have 120 facilities na-
tionwide. He then briefly describes the other companies com-
prising the entire Sun group of companies. He concludes this
segment by stating that the reason Sun has grown so fast is
its employees' commitment to providing quality care.The narrator again appears and states that Sun's focus ison people. She adds that Sun listens to employees and gives
them a voice in decisions about patient care and their jobs.Next Priscilla van Heiningen, director of human resources,appears and states Sun's employee philosophy is to listen to
employees and respond to them. Kolenda then appears and
notes that he and the president of Sun visited the Mediplex
Connecticut facilities being acquired and explained their
plans and listened to employee feedback. Kolenda points out
that he had started as a CNA and understands the employees'
questions and feelings when an acquisition occurs.The narrator and Kolenda then describe Respondent's non-union facility that it has operated for 5 years at Windham
Hill, Connecticut. Short clips appear thereafter containing
statements of purported employees extolling the pay and
working conditions at Windham Hill and the lack of need for
union representation there. They note that the employees
there are like family and a team. They resolve problems
within the facility and thus there is no need for outside help,
i.e., a union.The narrator then summarizes the message given by theemployees. Van Heiningen then describes the pay given by
Sun, pointing out that it pays competitive wages. She states
that a study was made of wage comparability when the
Mediplex operation was acquired by Sun. Kolenda then ap-
pears and states that in the early meetings with employees
they found that adjustments had to be made and Sun imme-
diately gave wage increases in most employee classifications.
He notes the wages paid to CNA's at Windham Hill, and van
Heiningen points out that the average wage increase given
employees at Windham Hill has been 5 percent annually and
that those employees do not pay union dues.The narrator next visually emerges to explain that theunion organizing effort precludes Respondent from making
promises of benefits and that Sun is not implying that the
Wethersfield employees would get the same benefits as the
Windham Hill employees presently receive, but that Sun's
record there shows you do not need a union to be treated
fairly.A purported employee at Windham Hill comes on andstates she would quit if a union came in because it would
spoil the conditions existing there.The narrator then poses the question that if Sun has sucha good record at its nonunion facility, why is it facing a
union election. Kolenda answers the question by stating,
``We screwed up,'' noting that when Sun took over theMediplex buildings it instituted a new health plan and gotimmediate employee feedback that they did not want that
plan, they wanted their HMO. He then noted that the presi-
dent of Sun responded and told employees in June meetings,
that in the fall, a flexible benefit plan would be introduced,
which would have an HMO option.Van Heiningen describes how the flex plan was prepared,using employee surveys. She then describes the plan, which
has a variety of options. This is compared with the com-
parable plan offered by District 1199, which has far fewer
options and is purportedly more costly to the employees.The narrator then states that Sun is asking for a chance tocontinue the changes they have already begun and urges the
audience to vote no in the election.She then explains that a collective-bargaining agreement isnot automatic, even in situations when the employer owns
other unionized facilities in which contracts have been in
place. She states, ``In most cases the Union must bargain
from scratch,'' which she points out often takes a period of
6 months to a year to achieve. She states that in the mean-
time, ``new wage and benefit policies'' cannot be put into
effect and that in some cases a union never negotiates a first
contract.The narrator then comments that District 1199 often prom-ises to obtain for newly organized employees the benefits
they have obtained in collective-bargaining agreements for
other bargaining units at other employers' facilities. The nar-
rator then points out that District 1199 has taken 5 to 7 years
to negotiate wages that matched those obtained in its other
older contracts at other locations. The video names three lo-
cations in support of this statement. She asks the viewer to
compare the Union's experience at St. Elizabeth's (another
health care facility employer) where it took years to obtain
the benefits it had obtained in its other older contracts at
other locations. She states that the Union was certified as
bargaining agent at St. Elizabeth's in 1992, but that by 1997,
the collective-bargaining agreement there will still not
achieve the average wage level currently provided by Re-
spondent at the nonunion Windham Hill facility. She points
out again that the Windham Hill employees do not pay union
dues and that over the life of the St. Elizabeth contract the
employees will pay over a thousand dollars in union dues.She states that when a union fails to get its wage and ben-efit demands, it has two choices, drop the demands or call
a strike. She continues by saying that strikes are not inevi-
table, but are possible. She points out that in an economic
strike, permanent replacements can be hired and that striking
employees would have to wait until a position opened up to
get their job back. Thereafter is shown a series of short clips
of purported employees who characterize their strike experi-
ences, e.g., striking employees insensitivity to patient needs.The narrator asserts that District 1199 has a history ofstrike violence and cites a 1973 strike conducted by the
Union without prior notice at the ``New York League of
Voluntary Hospitals and Nursing Homes,'' where she claims
that 20 patients died. She then asks how employees who do
not join a strike can expect to be treated by strikers. There
is then shown another series of clips containing statements
of purported employees who crossed picket lines during un-
dated strikes noting incidences of name calling and yelling.
One such purported employee emotionally sets forth the per-
sonal opinion that the Union's ``big thing is to try to instill 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17The videos in question used different spokespersons to say vir-tually the same things. The instant video has been slightly toned
down in some regards when compared with the video considered by
Judge Wilks. For example, in the video in his case, following the
recitation about the 67-year-old woman who suffered a heart attack
after watching her car being vandalized, the woman's adult daughter
is quoted as saying, ``Those bastards they killed my mother.'' This
statement is not included in the video I watched, nor is the assertion
that Federal strike laws were changed after the 1973 strike at the
New York League of Hospitals and Nursing Homes.fear ... `We know where you live. We know where your
children are. We'll get those kids.''' The speaker does not
explain where she obtains this knowledge. Her statements are
followed by a home video sequence purporting to show a
demonstration by strikers in the street in front of her home.
Another purported employee whose face is left in the dark
so she cannot be identified describes how her car was sur-
rounded by strikers.The narrator appears and, in a serious but not histrionictone, refers to a strike at ``Harbor Crossing'' when a 67-
year-old woman was scheduled to give a statement to ``fed-
eral agents'' to the effect that strikers had threatened to van-
dalize her new car. The narrator then states that the statement
could not be given because the woman died of a heart attack
shortly after viewing strikers vandalize her car with baseball
bats.She then states that the strike at Harbor Crossing ended 3months later, but shortly thereafter the facility shut down andthe employees lost their jobs. She then names three other fa-
cilities that shut down permanently after strikes. She then
states that Respondent does not say that if the Union is des-
ignated as bargaining agent that such episodes will happen
at Wethersfield, but points out that ``strikes are always pos-
sible'' and that representation by the Union is ``no guaran-
tee'' of job security, better wages, or a contract. She asserts
that with all the risks involved, making the right choice is
important and again asks that Sun be given 1 year to prove
that ``you can be happy without a union.''Van Heiningen appears and says Sun really wants a goodrelationship with its employees and has demonstrated it can
resolve problems without a third party and she believes that
will continue. Kolenda then appears and states that if District
1199 is selected and does not listen or live up to its prom-
ises, it may take the employees up to 4 or 5 years just to
start the processes to get rid of them.The narrator then tells the viewer that the employees aregoing to vote in a secret-ballot election, that the voter should
vote their conscience, for what ``is best for you personally.''
She points out that the voter may have signed a petition or
attended a union meeting, but that they can still vote ``no''
in the secret-ballot election.The legality of a nearly identical video was discussed inthe recent decision of Judge Thomas Wilks in the case of
Mediplex of Milford, JD±86±95, Cases 34±CA±6677, 34±CA±6747, and 34±RC±1258, issued May 9, 1995 [Board af-
firmed at 319 NLRB 281 (1995)], and made a part of the
record herein as the General Counsel's Exhibit 7.17In anthorough analysis, Judge Wilks concluded that there was no
merit to the complaint allegations regarding the video. I con-
cur completely and adopt his reasoning set forth at pages 13±
16 of that decision. As was the situation in Judge Wilks'
case, neither the General Counsel nor the Union attacked theveracity of any statement made in the video. There is nostatement in the video pointed to by the General Counsel that
he contends is violative of the Act. Rather, the General
Counsel contends that the video must be viewed in the con-
text of ``the entire tenor of the Respondent's antiunion cam-
paign, dramatized by the massive amounts of literature dis-paraging the Union and informing employees of how poorly
the Union fares in achieving any kind of gains for employ-
ees.'' The literature referred to is in the record as General
Counsel's Exhibit 5. The General Counsel does not assert
that any of this mass of literature is unlawful, so I cannot
see how combining lawful literature with an otherwise lawful
videotape makes one or the other or both unlawful.On brief, the General Counsel contends that the video un-lawfully disparages the Union by linking it to the deaths of
nonstrikers and patients at nursing homes. The entire ref-
erence to strikes and negative results of strikes is described
above at page 21, infra. A similar argument was made in
Mediplex of Milford, supra, and was found wanting by JudgeWilks. As set forth in that decision at page 12,[i]n Sears, Roebuck and Co., 305 NLRB 193 (1991),the Board stated:words of disparagement alone concerning a union orits officials are insufficient for finding a violation of
Section 8(a)(1) [of the Act.]That case involved ``flip and intemperate remarks'' ofa manager with respect to the likelihood of a union re-
sorting to leg breaking to collect dues, to be his per-
sonal opinion which it held to be protected under the
free speech provisions of Section 8(c) of the Act.In Optica Lee Borinquen, Inc., 307 NLRB 705(1992), the Board adopted the decision of the Adminis-
trative Law Judge which found as not violative an em-
ployer's agent's comments to the effect that a union as
designated bargaining agent, would replace reason with
force and which, having nothing to lose, would cause
strikes and strike violence. The Judge, at page 709,
pointed out in his decision adopted by the Board the
following:Under Board policy, the mere mention that strikesare possible,8or the characterization of union leaders ashaving nothing to lose, or prone to violence, and the
use of force to achieve their objectives9will not aloneremove campaign propaganda from the protective guar-
antees of Section 8(c). In the final analysis, the ref-
erences to strikes and force in this letter was an attempt
to draw upon emotionalism and overstatement, but
merely produced an overall message easily recognizable
as self-serving hyperbole.Argumentation of this type is left routinely to thegood sense of employees. See, e.g., Auto Workers(Kawasaki Motors) v. NLRB, 834 F.2d 816, 822 (9thCir. 1987). Accordingly, it is concluded that the letter
did not suggest that strikes and violence were inevitable
consequences of unionization under conditions violative
of Section 8(a)(1) of the Act.8McCarty Processors, 292 NLRB 359 (1990); Agri-International,271 NLRB 925, 926 (1984). 521MEDIPLEX OF WETHERSFIELD9Clark Equipment Co., 278 NLRB 498, 499±500 (1986); CentralBroadcast Co., 280 NLRB 501, 502 (1986); Associacion Hospital DelMaestro, 272 NLRB 853, 857 (1984).The General Counsel relies on the case of Sheraton HotelWaterbury, 312 NLRB 304 fn. 3 (1993). The two-person ma-jority found that the employer ``disparaged and underminedthe Union in the eyes of the employees'' and thus violated
Section 8(a)(1) of the Act. The employer in that case seized
on an incident between a union agent who, on being rebuffed
for solicited support in the home of an employee, allegedly
obliquely implied injury to the employee's home and family,
i.e., ``it would be a shame if something happened'' to the
employee's house. The employer, on being informed of the
incident, circulated a letter to employees accusing the union
of widespread threats and acts of intimidation. He also ar-
ranged for the 24-hour patrolling of the place of employ-
ment, i.e., a hotel, by police officers. The judge found as fact
no documented threat to the hotel and he held further that
the employer used the incident to make a ``dramatic, inflam-
matory and largely unfounded attack on the Union's credibil-
ity.'' Id. at 338.In the instant case, unlike Sheraton Hotel Waterbury,supra, there is no factual misrepresentation and the video
does not even purport to threaten that the involved Union
might harm employees. The Respondent here did hire secu-
rity guards for traffic management purposes after an undis-
puted incident in which an employee was nearly run over by
a union agent. This incident is not mentioned, however, in
the video nor was it mentioned in the speeches that accom-
panied the showing of the video, nor was any letter or other
memo circulated among employees discussing the incident.
As noted in Mediplex of Milford, supra at 289:The problem with the General Counsel's analysis isthat unlike the Sheraton Hotel Waterbury case, the Re-spondent herein is not alleged nor proven to have in-
flamed the fears of potential voters by engaging in con-
duct and by making false pronouncements which are
sought to create an image of an immediate, real and di-
rect threat to their physical safety at their place of em-
ployment during the election campaign. Unlike that
case, the Respondent herein was not alleged nor proven
to have engaged in an unfounded or even exaggerated
attack upon the union's credibility. Instead, the Re-
spondent engaged in what it purports to be an accurate
exposure of the Union's involvement in post-certifi-
cation and post-contract bargaining impasse strikes
where violence had occurred and poses to the voter the
question whether the voter wants a bargaining agent
with such a record. There is no challenge herein to the
accuracy of those claims. In effect, the General Counsel
is arguing that an employer may not make nasty ref-
erences to a labor organization's involvement with vio-
lence affected strike activity regardless of the truth of
those claims because it will upset the tranquility of the
voter who might not want a representative with such an
unfortunate history. However, it is the very essence of
election campaigning to convince the voter not to sup-
port the other party. Involved in that process is by ne-
cessity an objective to undermine support for the other
side, which in turn frequently involves disparagement
of its position or its abilities. As noted in the Searscase, the Board no longer involves itself in the monitor-ing of the truth or falsity of pre-election campaign
propaganda.There is nothing in the videotape which suggest thatthe voters were in any imminent danger to their person
or property during the election campaign or could be
necessarily thereafter, should a strike occur. Rather they
were advised that strikes can occur upon bargaining im-
passe and that as a fact of life, strikers can become ex-
tremely unpleasant, nasty and even violent. I conclude
that the General Counsel's theory of violation would
preclude Respondent from making any reference to the
Union's involvement in past violence-afflicted strikes as
a consideration by the voter for its choice of bargaining
agent regardless of accuracy. As such, I find that it un-
duly limits Respondent's free speech rights recognized
under Section 8(c) of the Act. Accordingly, I find no
unlawful disparagement in the videotape.In the instant case the General Counsel, as was also thecase in the Mediplex of Milford case, argues that the video-tape informed employees that it would be futile for them to
select the Union as their collective-bargaining representative
by stating that negotiations often last for years and often do
not result in a written contract; and threatened that employ-
ees would lose benefits if they selected the Union as their
bargaining representative by indicating that previously insti-
tuted changes and future planned policy changes would be
lost during bargaining. He expands on this argument by stat-
ing that ``considering the video as a whole, it is clear that
Respondent's message was that voting for the Union is a
waste of time, because it will take so long to get a contract,
even if one is reached, and even then the wages will be
lower than the wages the employees would have received
without having to be bothered by the Union. Considering the
statements by the narrator that bargaining must begin ``from
scratch'' it can be found that the Respondent was, quite sim-
ply, informing employees that voting was a futile gesture,
and such statements violate Section 8(a)(1) of the Act.The only language that I can find in the involved videothat can be relied on by the General Counsel to support his
argument is as follows:The narrator explains that a collective-bargaining agree-ment is not automatic, even in situations where the employer
owns other unionized facilities where contracts have been in
place. She states, ``in most cases the Union must bargain
from scratch,'' which she points out often takes a period of
6 months to a year to achieve. She states that in the mean-
time, ``new wage and benefit policies'' cannot be put into
effect and that in some cases a union never negotiates a first
contract.The narrator then comments that District 1199 often prom-ises to obtain for newly organized employees the benefits
they have obtained in collective-bargaining agreements for
other bargaining units at other employers' facilities. The nar-
rator then points out that District 1199 has taken 5 to 7 years
to negotiate wages that matched those obtained in its other
older contracts at other locations. The video names three lo-
cations in support of this statement. She asks the viewer to
compare the Union's experience at St. Elizabeth's (another
health care facility employer) where it took years to obtain
the benefits it had obtained in its other older contracts at 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18I believe Edwards to be in error about the date of the meeting,which appears to have been in mid-February, 1995.other locations. She states that the Union was certified asbargaining agent at St. Elizabeth's in 1992, but that by 1997,
the collective-bargaining agreement there will still not
achieve the average wage level currently provided by Re-
spondent at the nonunion Windham Hill facility. She points
out again that the Windham Hill employees do not pay union
dues and that over the life of the St. Elizabeth contract the
employees will pay over a thousand dollars in union dues.The General Counsel made the same argument inMediplex of Milford and the judge therein held, supra at 14:In Bi-Lo, 303 NLRB 749, 750 (1991), the Boardstated that in evaluating ``bargaining from scratch'
comments that a distinction must be made between (1)
a lawful statement that benefits could be lost through
the bargaining process and (2) an unlawful threat that
benefits will be taken away and the Union will have to
bargain to get them back. The Board cited, inter alia,
the case relied upon herein by Respondent, HistacountCorp., 278 NLRB 681, 689 (1986). The Board noted inBi-Lo that the Employer, in effect, expressed opinionsin its message which it found to be lawful, i.e., contract
negotiation was akin to horse trading in which new
benefits can be gained or existing benefits lost but that
in first contract negotiations, there is a greater uncer-
tainty because of the lack of bargaining experience be-
tween the parties upon which to base a prediction. The
Board reversed the administrative law judge who found
the employer's comments susceptible to the interpreta-
tion that the employer intended to strip away present
benefits before bargaining started.In Lear-Siegler Management Service Corp., 306NLRB 393 (1992), the Board stated as follows:The standard for determining whether statementsof this type violate Section 8(a)(1) of the Act is set
out in Taylor-Dunn Mfg. Co., 252 NLRB 799, 800(1980), as follows:It is well established that ``bargaining fromground zero'' or ``bargaining from scratch'' state-
ments by employer representatives violate Section
8(a)(1) of the Act if, in context, they reasonably
could be understood by employees as a threat of loss
of existing benefits and leave employees with the
impression that what they may ultimately receive de-
pends upon what the union can induce the employer
to restore. On the other hand, such statements are not
violative of the Act when other communications
make it clear that any reduction in wages or benefits
will occur only as a result of the normal give and
take of negotiations.I can find no threat to take away any existing benefits ei-ther expressly made or implied in the video. It does point out
correctly that the Respondent cannot unilaterally implement
new wage and benefit proposals during negotiations. I cannot
find that the video informs employees that voting for the
Union is a futile gesture. The video merely points out with
concrete examples the track record of the Union at certain
other nursing homes and compares that record with its
Windham Hill facility. Absent a promise that without a
Union the Respondent would implement the Windham Hill
wage rates at Mediplex of Wethersfield, or a threat that Re-spondent will in some fashion bargain in bad faith, I findthat such statements are a lawful expression of the Respond-
ent's free speech rights. The General Counsel perhaps forgets
that the Union is not speechless itself, and can counter such
arguments and comparisons with examples and facts of its
own.Contrary to the complaint allegations, the video does notunlawfully disparage the Union, inform the employees that it
would be futile to select the Union as their bargaining rep-
resentative, or threaten employees with loss of benefits or
jobs. Again, for the reasons set forth above and in Mediplexof Milford, supra, I do not find that the video violates theAct.K. Did Respondent Violate the Act by the Statements ofCurrent Administrator Kevin Prisco Made to Employeesin February 1995?Quinn left the facility in November and was replaced byKevin Prisco, who had had a similar position at Mediplex of
Milford, another Sunrise facility. Marcus Edwards testified
that Prisco held a group meeting with employees in January
1995,18telling them that ``The Judge hasn't decided anythingabout the Union yet, but if the Union do get in it would take
years and years for them to negotiate a contract with the em-
ployees.''Prisco holds monthly meetings with employees and heldthree such meeting in the middle of February 1995 in order
to speak with employees on all shifts. At these meetings he
spoke to the employees about the status of the union matters.
According to Prisco, he told the employees that the matter
was in the hands of the NLRB in Washington and that there
had been no decision. At that time, no complaint had issued
on the charges filed. He denied mentioning the subject of ne-
gotiations or a contract in these meetings. He denied saying
that it would take years to get a contract at Mediplex even
if the Union came in.As part of General Counsel's Exhibit 5 is a letter datedFebruary 15, 1995, to employees from John Kolenda, a vice
president of Respondent's parent company, relating to the
Union's organizing efforts at its Connecticut facilities. With
respect to the Wethersfield facility, the letter states:At Mediplex of Wethersfield, a Labor Board electionwas scheduled to take place in early October. A week
before the election was scheduled, however, the Union,
sensing that it would lose, asked the Labor Board to
postpone the vote and filed unfair labor practices
against the Company. We believe that the Union wasvery concerned that it would lose the election and
therefore was looking for an excuse not to have a vote.
We also believe we did not commit any unfair labor
practices. The Labor Board is currently deciding wheth-
er they should hold a hearing on the Union's allega-
tions. Again, this situation could take months if not
years until we get a final decision.This letter notes that monthly meetings will be held withemployees to keep them up to date.I credit Prisco's assertions that he did not say that negotia-tions would take years and years. I did not find Edwards to- 523MEDIPLEX OF WETHERSFIELD19Respondent was under the impression that he would be gone foronly an hour and a half.20On brief, Respondent asserts that Tower was in fact disciplinedfor giving Edwards permission to leave the facility to care for his
private patient. However, I can find no evidence in the record to
support this assertion.21See Wright Line, 251 NLRB 1083 (1980).tally credible and the General Counsel correctly points outPrisco's credibility problems in the Mediplex of Milford case.As the letter set out above reflects, however, the Respondent
did make a reference to the NLRB process taking years and
years. I find it likely that this was what Prisco referred to
and it was misunderstood by Edwards.L. Did Powers Violate the Act by Issuing Edwards aWritten Warning on January 31, 1995?On January 28, 1995, Edwards, about an hour after hisshift started, asked Supervisor Lois Tower if he could leave
the facility to take care of a private patient he was being paid
to care for. He told Tower he would be leaving about an
hour and half later and would be gone for about 2 hours.19According to Edwards, Tower gave him permission, but told
him to tell the CNAs and Charge Nurses on his shift that he
was leaving so they could cover for him. He contends that
he did this. When he left the facility, he did not punch out
saying he could not find his timecard. He went to the pa-
tient's residence and stayed about 1 hour and 45 minutes. He
then attempted to go back to Respondent's facility, but had
car trouble and was about 25 or 30 minutes late returning.
He did not call the facility to report that he would be late
returning. He did not punch in on his return, claiming his
card was still missing. He did not report his missing timecard
to anyone on leaving or on returning. On his return to his
workstation, he was told by a charge nurse to report to the
nursing office. He did so and was confronted by Human Re-
source Supervisor Mary Jane Harrower, who asked why he
did not call in to say he would be late returning. He told her
about the car trouble. He contends that his timecard was in
the nursing office and he explained that he did not punch out
and back in because his card was missing. He had been al-
lowed to visit private patients while on duty in the past, but
had always clocked out and back in, as the time was not paid
time by Respondent. This conversation with Harrower is not
mentioned in Edwards' affidavit, given a month after the
January 28, 1995 incident.Edwards worked his next scheduled workday without inci-dent, but the next day was summoned to the nursing office.
There, Arlene Powers and Harrower were awaiting him.
Powers told him he did not call the facility and inform his
supervisors that he would be late returning. Edwards ex-plained why he was late. Powers did not accept the excuse
and gave Edwards a written warning. The warning states:On Sat. 1±28±95 Marcus was given permission bythe Supv. to leave the building for 1 1/2 hr.Ðhe stated
he had a private duty pt. in the communityÐthe pt. had
just been discharged from the hospital and needed to be
seen by himÐhe was given permission provided he in-
form [sic] the nurse and staff of situation. Marcus did
not report to the charge nurse but rather stated to an-
other CNA that ``he would be back in a while.'' He did
not report back to the facility until 8:10 pm. Also dur-
ing this time he did not call and report that he would
be longer than the 1 1/2 hoursÐHe also did not punch
out or back in on his time card.After signing the warning, Edwards complained to the twosupervisors that if he were being disciplined over the inci-
dent, Supervisor Tower should also be disciplined.20He alsocomplained that he should be paid more money because he
worked extremely hard. According to Edwards on direct ex-
amination, Harrower asked him why he did not quit and
work at another facility. He told her he loved the place and
while he was there he was trying to make things better. Har-
rower replied that he did not like the policies at Wethersfield
so why didn't he leave. On cross-examination, he testified
that Harrower told him to drop a dollar in pay and get the
benefits if he wanted them. He also testified on cross-exam-
ination that he pointed out that he got more pay and benefits
at the other Sunrise facility where he worked part time. He
agreed that it was at this point that Harrower suggested that
if he made more money and received more benefits at the
other facility, why didn't he leave Wethersfield and work full
time at the other facility. He admitted telling her that if the
other facility would guarantee him more hours he would
leave.He contends that the subject of the Union came up and hetold them that with a union, it would be better for him finan-
cially as he would get more money, paid vacations, and a
pension. He added that he had no choice but to try to bring
the Union back into the facility. He contends that Powers
told him not to try to bring the Union back. Edwards then
accused them of trying to get rid of him because of the
Union and reiterated that with a union he would have more
benefits. He testified that Powers then said that he should
speak with Prisco. He replied that they both knew that Prisco
would give him the runaround about the budget.The General Counsel contends that the evidence offeredby Edwards supports a finding of unlawful motivation under
a Wright Line21analysis, and as Respondent offered no inde-pendent evidence through its witnesses about the matter, a
violation should be found. I cannot agree. Although as noted
with my discussion of Edwards' earlier warnings, the Gen-
eral Counsel demonstrated Respondent's animus and knowl-
edge of Edward's prior union activities, I cannot find that
Edwards was engaging in protected activity when he was
warned nor that anything about the warning seems sus-
picious. Edwards was not disciplined for leaving the facility,
he was disciplined for coming back late without giving no-
tice that he would be late and for not clocking out and
clocking in. I found Edwards explanation of the cir-
cumstances surrounding his being late and failure to call in
to be inherently unbelievable. The matter of his timecard
being in the nurses' office on the night he came back in is
not in an affidavit given at a time close to the events in
question, though it would have been very material and rel-
evant. Even if one believes Edwards on this point, it does
not explain his failure to report the purportedly missing time-
card to any one until he was confronted by Harrower. It
similarly does not explain why he could not have called in
the fact that he would have been late returning to the facility.
I have to agree with Respondent in its assertions on brief that 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
22As discussed hereinafter, the Union had in its possession sevenadditional cards. However, these were cards that I was asked to au-
thenticate by comparison of the signatures thereon with correspond-
ing signatures on the employee's W±4 form. I could not do so.Edwards appears to be making up his story about car troubleand the reasons he could not call in. I did not believe the
testimony when I first heard it and I do not believe it now.I also do not find that a prima facie case has been madethat union activity had any part in the discipline. As I find
that Edwards in fact did not clock in and out and did not
call in when he knew he would be late, a warning was clear-
ly in order. There is nothing in his testimony that would in-
dicate that his prior union activity motivated the warning. He
does not contend that Powers mentioned that activity when
giving the warning. There was no showing that Edwards was
engaged in any ongoing union activity at the time. His unso-
licited comments about the Union after the warning was
given do not demonstrate that Powers gave him the warning
for engaging in protected activity. There is likewise no show-
ing of any attempt by management to find a reason to either
discipline or get rid of the number of other employees who
were active in the union campaign. For the reasons set forthabove, I do not find that Respondent violated the Act by giv-
ing Edwards a written warning on January 31, 1995.M. Is the Issuance of a Bargaining Order Called forin this Case?The Board's test for the issuance of a bargaining order isthat set out in NLRB v. Gissel Packing Co., 395 U.S. 575(1969). In Gissel, the Court delineated two types of situa-tions when bargaining orders are appropriate: (1) ``excep-
tional'' cases marked by ``outrageous'' and ``pervasive'' un-
fair labor practices; and (2) ``less extraordinary'' cases
marked by ``less pervasive'' practices. Thus, the Court
placed its approval on the Board's use of a bargaining order
in ``less extraordinary'' cases when the employer's unlawful
conduct has a ``tendency to undermine [the union's] majority
strength and impede the election processes.'' The court indi-
cated that when unfair labor practices are of this character
and the union at one time had a majority support among the
unit employees, the Board may enter a bargaining order.
With respect to such a remedy, the Court said:In fashioning a remedy in the exercise of its discre-tion, then, the Board can properly take into consider-
ation the extensiveness of an employer's unfair prac-
tices in terms of their past effect on election conditions
and the likelihood of their recurrence in the future. If
the Board finds that the possibility of erasing the effects
of past practices and of ensuring a fair election (or a
fair rerun) by the use of traditional remedies, though
present, is slight and that employees sentiment once ex-
pressed through cards would, on balance, be better pro-
tected by a bargaining order, then such an order should
issue ....Clearly, if the facts of this case come within the descrip-tion of either type case in which a bargaining order is justi-
fied, then it would be the second type when the employer's
unfair labor practices are less extraordinary, but would have
the tendency to undermine the Union's majority status and
impede the election process.1. Did the Union at some point have majority support?I find that by August 19, the Union had obtained author-ization cards from 159 of the 261 employees in the bargain-ing unit.22Union Organizer Cathy Panasuk authenticated thecards she solicited at union meetings on July 20, as well as
12 others she personally procured. It is well established that
the authenticity of union authorization cards may be proved
by the testimony of card solicitors who received the cards.
Windsor Industries, 265 NLRB 1009, 1021 (1982). More-over, the cards of employees who did not personally deliver
such cards to Panasuk are authenticated when an organizeror a business agent testifies ``that a card allegedly signed by
one employee was given to the agent by another employee
and the [ALJ] had also examined W±4 forms.'' L.C.C. Re-sort, Inc., 170 NLRB 1140 (1986), cited in Windsor Indus-tries, supra, 265 NLRB at 1021.The purpose of the cards is clear from the face of the card,and the cards are valid. Under Cumberland Shoe Corp., 144NLRB 1268 (1963), a signed union authorization card is
valid if the card states on its face that the signer authorizes
the union to represent an employee for collective-bargaining
purposes and not to seek an election, unless it is proved that
the employee was told that the sole purpose of signing the
card was for an election. It is well established that where the
written purpose of a union authorization card is stated unam-
biguously, the Board may not, absent evidence of misrepre-
sentation, inquire into the subjective motives or understand-
ing of the card signer to determine what the signer intended
to do with the card. DTR Industries, 311 NLRB 833, 840(1993). Although Respondent in its questioning raised this
issue, there is no evidence that any of the card signers were
told that the cards would be used solely for an election.
There is no evidence of misrepresentation or coercion.Other than the 71 cards authenticated by Panasuk, em-ployee witnesses authenticated a total of 28 cards (Ed-
wardsÐ19; RodriguezÐ6; and 1 each for James, Russell,
and Simpson). The General Counsel has added these figures
and asserts that 6 individuals authenticated some 99 cards.
He has inadvertently overlooked the fact, however, that nine
of these cards were authenticated by more than one person.
These cards are General Counsel's Exhibits 34, 62, 70, 79,
80, 94, 118, 156, and 166. The General Counsel requested
that I compare the signatures of the remaining 76 cards with
the corresponding W±4 handwriting examples, citing as au-
thority for me to do so the cases of L.C.C. Resort, Inc.,supra; Anchorage Times Publishing Co., 237 NLRB 544, 561(1978); and Heck's Inc., 166 NLRB 186 (1967). I have madethe requested comparison and authenticate all but seven
cards. I do not verify General Counsel's Exhibits 3, 12, 14,
and 101 because I do not believe the signatures are the same.
I do not verify General Counsel's Exhibits 28, 30, 110, and
126 because there is no W±4 card submitted, and a compari-
son is not possible.2. Given that the Union had majority support on August19, does the Respondent's actions warrant the issuanceof a bargaining order?The Respondent here did engage in unfair labor practices.Specifically, I have found that it discriminatorily warned
Marcus Edwards for a violation of a company rule and like- 525MEDIPLEX OF WETHERSFIELDwise restricted his access to the facility because he was en-gaging in activities on behalf of the Union. It threatened Ed-
wards with the loss of benefits and at least impliedly threat-
ened him that layoffs would result from unionization. It
threatened Domingo Rodriguez with loss of benefits or alter-
natively promised benefits if the Union were selected in the
first case or was not selected in the second case. It threat-ened its employees generally in meetings with a loss of per-
sonal favors if the Union were elected. A security guard
hired by Respondent unlawfully harassed certain employees
on one occasion before the scheduled election. On the other
hand, Respondent significantly made no threats about layoffs
generally, made no threats that it would close the facility,
and did not threaten anyone with discharge or discharge any-
one for engaging in union activities. Employees wore union
buttons to work without incident and there were no proven
incidents of harassment save for Edwards and perhaps the
employees who were harassed by the security guard on the
night of October 3.The Union's position with respect to the campaign and theeffects of Respondent's actions was given in the testimony
of Cathy Panasuk. Panasuk was one of the Union's employed
organizers in the campaign. She testified that the campaign
began when some workers at Respondent's facility called the
Union and asked to talk about a union. Some of the employ-
ees had worked at other, unionized facilities and were famil-
iar with the Union. The involved facility had just been pur-
chased by Sunrise and there were going to be changes in
benefits and working conditions. After the campaign started,
a loose employee organizing committee was established.
Some of its members were Marcus Edwards, Domingo
Rodriguez, Verda James, Sandy Simpson, Donna Russell,
and Richard Green. The Union invited Respondent's employ-
ees to the union hall to attend meetings, the first large such
meeting taking place on July 20. There were four meetings
held that day, to accommodated employees working different
shifts. At these meetings, union officials told the employees
that the meeting was the start of a struggle, for workers to
get together and better their working conditions and, thereby,
their family and their lives. They were told the struggle
would not be an easy thing and that everybody had to stick
together. The employees were asked to sign authorization
cards, with the officials saying the cards were to join the
Union.On August 19, Panasuk passed out union buttons to em-ployees at the facility and then she and about 50 employees
engaged in what she calls a ``walk on the boss.'' The assem-
bled employees went to the front door of the facility and met
Quinn. Quinn addressed Panasuk, saying, ``You must be
Cathy.'' She identified herself as an organizer for the Union
and Quinn announced, ``I'm Tom Quinn, the Administrator,
and you know you're breaking the law by being on this
property.'' Panasuk responded, ``We're here just to ask for
voluntary recognition. We're willing to prove that over half
the workers want the Union here.'' Quinn said, ``I don't rec-
ognize you, and I don't recognize your damned Union, and
get off my property.'' Panasuk retorted, ``Speaking of break-
ing the law, it would be good if you didn't intimidate work-
ers and break the law that way too.'' And then she and the
employees left. As they left, a Wethersfield police officer ar-
rived and after a brief conversation he left. At the time of
the walk on the boss, the Union had authorization cards fromabout 65 percent of the unit employees. She did not have anysuch cards with her at the time of demand for recognition.The Union held regular meetings with the employees, usu-ally on Wednesdays at the union hall. Support for the cam-
paign ended according to Panasuk on October 7, when no
one came to a scheduled meeting. The members of the orga-
nizing committee would not return her calls. The Union had
been leafletting employees with some success, but as the
election approached, they began rejecting the literature. Be-
cause of decreased support, the Union canceled the election.
According to Panasuk, employees were not sticking together,
they were feeling demoralized. She testified she was told by
employees, ``It's just too much, all these meetings at work.
I want this to be over.''She amplified on this point saying, ``I didn't get returnedphone calls. I left messages, and they didn't call me back.
When we were leafletting, people would not stop and take
the literature. People who ordinarily stopped to talk for a
minuteÐfew minutes on the way out of work did not. They
would cross the street rather than talk to me.'' When asked
whether based on the foregoing she had concluded that the
Union had lost the support of the employees, she answered,
``That was part of it. That wasn't all of it.'' With respect to
the other part, she testified, ``The other part of it was that
we had filed so many unfair labor practice charges. And peo-
ple were feeling like they could not actively talk to anyone
there about a union or be pro-union there, because of the re-
percussions. That those people were so afraid, that they were
unable to exercise their rights.'' ``They were frightened of
the boss, not of the Union.''Although I heard the testimony of a number of employeewitnesses, none of them expressed these sentiments and in
fact none of them appeared the least bit afraid of the Em-
ployer. As noted by Panasuk, many of the employees wore
union buttons at work. Without any support from employee
witnesses and in the total absence of any discharges or warn-
ings other than the one given Edwards, I do not credit
Panasuk's testimony in this regard.Panasuk related some specific reasons given her by em-ployees for their withdrawal of support of the Union. One
person told her that she was convinced that the Union's in-
surance plan would not be as good for them as what Sunrise
was presently offering and said that the union plan would
cost more money, they would have fewer benefits, and they
would have to pay union dues. Another employee told her
that employees were tired of everybody arguing, and the ad-
ministration having all of the meetings. And other people
told her they were ``just too frightened by all of this.''The employees who gave her this information were gen-erally members of the organizing committee passing on
thoughts of other employees. Two of the primary members
of the organizing committee withdrew their support for the
Union, a fact that Edwards contended cost the Union much
support. No reason was given for this change of heart on the
part of the two committee members.I cannot find that a bargaining order is an appropriate rem-edy here. It is well settled that elections, not bargaining or-
ders, are the preferred remedy for employer misconduct dur-
ing a union organizing campaign. I believe that an election
is preferable to a bargaining order under the facts of this
case. I can find no so called ``hallmark'' violations, that is,
violations so serious that they clearly would ``undermine [the 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23Respondent offered evidence to establish two other defensesagainst the issuance of a bargaining order. First it sought to show
that there had been significant turnover in the bargaining unit. It fails
in this defense as comparing the list of card signers to the R. Exh.
1 reflects that over half of the current employees were card signers
and are still working at the facility. It also argued that the chances
of further unfair labor practices shown to have been committed have
greatly diminished as both Quinn and Kolenda have left the employ
of Sunrise. I cannot acccept this argument. Powers is still there,
Turner is still CEO of the parent corporation, van Heiningen is still
with the Company, and Quinn has been replaced by Prisco, who, ac-
cording to Mediplex of Milford, supra, oversaw a much more unlaw-ful campaign than that waged by Quinn.24If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.union's] majority strength and impede the election process.''I have found no threats of discharge were made during the
preelection campaign period. I have not found that Respond-
ent violated the Act by making the selection of the Union
appear to be a futile act, nor have I found that it predicted
that a strike was inevitable as would be permanent replace-
ment of strikers. The Respondent has not threatened closing
the facility or reducing existing benefits. The unfair labor
practices that I have found were committed are in the main
isolated incidents, generally involving one employee, Marcus
Edwards, who remains a supporter of the Union. The fact
that the Employer's antiunion campaign succeeded does not
make the campaign unlawful. Based on the evidence adduced
here, the Respondent effectively portrayed its health insur-
ance plan as being superior to that offered by the Union. It
did give apparently truthful examples of the superiority of its
wages at its nonunion facilities compared with other facilities
where the Union was in place. It did give apparently truthful
information about strikes the Union had engaged in. I will
not speculate on what aspect of the Respondent's campaign
struck a favorable chord with its employees, but I cannot
find that it was its unfair labor practices that turned the em-
ployees against the Union.23CONCLUSIONSOF
LAW1. Sunrise Health Care Corporation d/b/a Mediplex ofWethersfield is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act, and is a
health care institution within the meaning of Section 2(14) of
the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. An appropriate bargaining unit of Respondent's employ-ees within the meaning of Section 9(a) of the Act is as fol-
lows:All full-time and regular part-time service and main-tenance employees, including certified nursing assist-
ants, physical therapy aides, occupational therapy aides,
housekeeping employees, dietary employees, laundry
employees, central supply clerk, unit secretaries, admis-
sions secretaries, and maintenance employees employed
by the Employer at Mediplex of Wethersfield, located
at 341 Jordan Lane, Wethersfield, Connecticut, but ex-
cluding cooks, social service designees, therapeutic
recreation directors, staffing coordinators, admission co-
ordinators, business office clerical employees, licensed
practical nurses, and guards, professional employees,
and supervisors as defined in the Act.4. The Respondent engaged in conduct in violation of Sec-tion 8(a)(1) of the Act by:(a) Threatening to discharge Marcus Edwards on July 6because he engaged in protected concerted activities.(b) Restricting Marcus Edwards' access to the facility attimes when he was not on duty because he engaged in activi-
ties on behalf of the Union.(c) Coercively interrogating Marcus Edwards and threaten-ing him that layoffs would result from the employees selec-
tion of the Union as their bargaining representative.(d) By threatening Domingo Rodriguez that the employeeswould lose benefits if the Union were selected as bargaining
representative or, alternatively, promising greater benefits if
the Union were not selected.(e) By its security guard's harassment of employees onOctober 3 because they engaged in protected concerted or
union activities.(f) By threatening to stop granting personal favors to em-ployees if the Union were selected as their bargaining rep-
resentative.5. The Respondent engaged in conduct in violation of Sec-tion 8(a)(1) and (3) of the Act by giving Marcus Edwards
a written warning on August 1, because he engaged in activi-
ties on behalf of the Union.6. The foregoing unfair labor practices committed by Re-spondent are unfair labor practices affecting commerce with-
in the meaning of Section 2(6) and (7) of the Act.7. I do not find that Respondent committed the other un-fair labor practices alleged in the complaint.THEREMEDYHaving found that Respondent has engaged in conduct inviolation of Section 8(a)(1) of the Act, it is ordered to cease
and desist therefrom, and to take the following affirmative
action deemed necessary to effectuate the policies of the Act.I recommend that Respondent be ordered to rescind thewarnings given to Marcus Edwards on July 27, and August
1, 1994, to remove any record of such warnings from his
personnel records, and to notify him in writing that this has
been done and that such warnings will not be used against
him for any reason in the future.Based on these findings of fact and conclusions of law andon the entire record, I issue the following recommended24ORDERThe Respondent, Sunrise Health Care Corporation d/b/aMediplex of Wethersfield, Wethersfield, Connecticut, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening to discharge employees because they en-gage in protected concerted activities.(b) Restricting employees access to the facility at timeswhen they are not on duty because they engage in activities
on behalf of the Union. 527MEDIPLEX OF WETHERSFIELD25If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(c) Coercively interrogating employees and threateningthem that layoffs would result from the employees' selection
of the Union as their bargaining representative.(d) Threatening employees that they would lose benefits ifthe Union were selected as bargaining representative or, al-
ternatively, promising greater benefits if the Union were not
selected.(e) Using security guards to harass employees becausethey engage in protected concerted or union activities.(f) Threatening to stop granting personal favors to employ-ees if the Union were selected as their bargaining representa-
tive.(g) Giving employees written warnings because they en-gage in activities on behalf of the Union.(h) In any like or related manner interfering with, restrain-ing, or coercing you in the exercise of the rights guaranteed
you by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Respondent shall remove any record of warnings givenMarcus Edwards on July 27 and August 1, 1994, from hispersonnel records, and notify him in writing that this hasbeen done and that such warnings will not be used against
him for any reason in the future.(b) Respondent shall post at its Wethersfield, Connecticutfacility copies of the attached notice marked ``Appendix.''25Copies of the notice, on forms supplied by the Regional Di-
rector for Region 34, after being signed by the Respondent's
authorized representative, shall be posted by it immediately
upon receipt and be maintained by it for 60 consecutive days
in conspicuous places, including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.